United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HOUSTON VETERANS ADMINISTRATION,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen Hunt, Sr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0286
Issued: August 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 19, 2014 appellant, through counsel, filed a timely appeal of an
October 20, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days have elapsed from July 12, 2010, the date of the most recent
OWCP merit decision, pursuant to the Federal Employees’ Compensation Act1 (FECA), and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits as her request was untimely filed and failed to demonstrate clear
evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 20, 2009 appellant, then a 47-year-old dental assistant, filed an occupational
disease claim for an emotional condition alleging that the employing establishment did not
follow her restrictions when she returned to work after a work injury. She alleged that she was
constantly in arguments, disputes, and confrontations over tasks and duties, and violations of her
medical restrictions. Appellant indicated that she filed memos and complaints about the
employing establishment ignoring her restrictions. She alleged that she suffered a new emotional
injury and aggravation of her previous military-related injury and she suffered from depression,
acute anxiety, and post-traumatic stress disorder (PTSD). The employing establishment noted
that appellant wanted to file a claim for a new emotional condition and aggravation of a prior
military-related injury. It controverted the claim and indicated that she was removed from
federal service on March 16, 2007 and was approved for disability retirement on
October 17, 2007.
In a report dated June 24, 2009, Dr. Glenn Bricken, a clinical psychologist, noted seeing
appellant to assess her emotional state secondary to a low back injury and an emotional injury
sustained on August 17, 2005. His diagnoses included psychiatric factors associated with
diseases, chronic pain syndrome, reactive depression, and unspecified anxiety state. Dr. Bricken
opined that due to the severity of appellant’s work-related psychological concerns she was
unable to return to work in any capacity due to her severe psychological condition caused by her
physical injury and job-related stress.
On November 23, 2009 OWCP accepted the claim for psychogenic pain. On
December 9, 2009 it accepted a claim for psychogenic factors with conditions classified
elsewhere, dysthymic disorder, unspecified anxiety state, other specified transient mental
disorder, and mood disorder.
On December 18, 2009 OWCP rescinded December 9, 2009 acceptance of appellant’s
claim. It noted that the employing establishment was not given an opportunity to comment on
appellant’s statements and that OWCP had not obtained appellant’s occupational history before
accepting the claim. OWCP advised appellant that her claim was placed back into the
development stage and that a final decision would be issued. In a telephone memorandum dated
January 8, 2010, counsel indicated that he did not receive a copy of the rescission letter. OWCP
indicated that it was resending it. The December 18, 2009 rescission letter was sent to his
address of record and was not returned as undeliverable.
After further developing the claim, OWCP denied appellant’s claim for an emotional
condition on April 5, 2010. It found that she had not established a compensable factor of
employment.
On April 9, 2010 appellant requested a review of the written record. On May 12, 2010
OWCP requested that the employing establishment provide comments on appellant’s request for
an examination of the written record.2 It received additional evidence which included statements
2

The employing establishment did not submit comments in response to this.

2

from two witnesses, who confirmed that they observed appellant work outside her restrictions by
pushing a cart full of water pitchers and pushing patients in a wheelchair.
In a July 12, 2010 decision, an OWCP hearing representative affirmed the April 5, 2010
decision.3
Appellant submitted an April 6, 2012 report from Dr. Ronnie D. Shade, a Board-certified
orthopedic surgeon, who stated that she first injured her back in 1988 while in the army and later
reinjured it while working for the employing establishment. Dr. Shade noted findings and
diagnosed chronic lumbosacral strain, lumbar radiculitis, chronic thoracic strain, and depression.
On September 10, 2014 counsel requested reconsideration of OWCP’s December 18,
2009 decision. He argued that it erroneously rescinded acceptance of the claim. Counsel argued
that OWCP rescinded the claim without providing a clear explanation of its rationale for
rescission, and referred to Deborah S. Stein, 56 ECAB 494 (2005), to support that OWCP did not
meet its burden of proof to rescind the claim.4 He was referred to the prior OWCP decisions
dated December 18, 2009, April 5 and July 10, 2010, and argued that those decisions did not
provide clear evidence that appellant’s allegations were not true, or that the information provided
by the employing establishment was true. Counsel explained that OWCP initially accepted the
claim for psychogenic pain on November 23, 2009 and on December 9, 2009 OWCP expanded
the claim. Thereafter, OWCP “without any information, evidence or supporting evidence,
statements or contacted facts” rescinded the claim “because they had not received any
information from the [employing establishment].” Counsel argued that five months later on
May 12, 2010, the employing establishment was allowed “another 20 days” to submit comments
concerning the pending review. However, no comments were submitted. Counsel also argued
that the employing establishment did not further controvert the claim. He suggested that OWCP
engaged in a “conspiracy, set up and bias that FECA should not desire.” Counsel noted that
appellant provided statements and events of emotional trauma that were directly related to her
prior August 17, 2005 injury. He argued that she worked outside of her restrictions and this was
supported by the two witnesses. Counsel also indicated that Dr. Bricken also attributed the
injury to her injury of August 17, 2005 in his report dated June 24, 2009.
Counsel further argued that OWCP’s July 12, 2010 decision was erroneous because it
stated that “as of August 25, 2006 she developed depression, acute anxiety, and PTSD as well as
an aggravation of a previous military service[-]related injury.” However, he argued that
appellant had to file an “occupational disease claim for a “consequential” emotional condition
secondary to her accepted August 17, 2005 injury. Counsel asserted that employment factors
and work restrictions were issues since the injury of August 17, 2005.5 He argued that the
hearing representative “misconstrued the entire claim” and never really provided any clear
3

On July 12, 2011 appellant filed an appeal from the July 12, 2010 OWCP decision. On May 9, 2012 the Board
issued an order dismissing appeal as the appeal was untimely filed. Docket No. 11-1683 (issued May 9, 2012).
4

In Stein, the Board reversed a December 8, 2003 decision of OWCP rescinding acceptance of a claim, as it did
not meet its burden of proof to establish that the November 14, 1999 incident did not occur as alleged.
5

The claim for the alleged 2005 injury is not presently before the Board. In his July 12, 2010 decision, the
hearing representative indicated that this claim was denied by OWCP on October 19, 2007.

3

evidence that the original acceptance was in error.” Additionally, counsel argued that the
restrictions in place from her 2005 injury were repeatedly violated. He noted that the employing
establishment was unable to force appellant to work outside of her restrictions, they could not
find or provide any light duty that met the prescribed restrictions, and appellant was terminated.
Counsel argued that appellant now had emotional and physical restrictions. He also referred to
consequential conditions and argued that they arose out of her employment and submitted
arguments about her restrictions. Counsel also suggested that appellant’s previous representative
did not receive a letter as a suite number was not on the envelope.6 He argued that it was
returned back to OWCP with an “insufficient address,” but never followed up upon. Counsel
reiterated that OWCP did not meet its burden to rescind acceptance of appellant’s claim.
In an October 20, 2014 decision, OWCP denied appellant’s request for reconsideration as
it was untimely filed and failed to present clear evidence of error. With regard to
correspondence sent to appellant’s representatives, it indicated that a review of the case record
revealed that no letter was returned as undeliverable.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.7 This discretionary authority, however, is subject to certain restrictions.
For instance, a request for reconsideration must be filed within one year of the date of OWCP’s
decision for which review is sought.8 Imposition of this one-year filing limitation does not
constitute an abuse of discretion.9
OWCP may not deny a reconsideration request solely because it was untimely filed.
When a claimant’s application for review is untimely filed, it must nevertheless undertake a
limited review to determine whether it establishes clear evidence of error. If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.10
To establish clear evidence of error, a claimant must submit evidence that is relevant to
the issue that was decided by OWCP,11 is positive, precise, and explicit, and manifests on its face
that OWCP committed an error.12 The evidence must not only be of sufficient probative value to
create a conflict in medical opinion or establish a clear procedural error, but must also shift the
6

It is unclear what letter the representative refers to.

7

See 5 U.S.C. § 8128(a); Y.S., Docket No. 08-440 (issued March 16, 2009).

8

20 C.F.R. § 10.607(a). See also D.O., Docket No. 08-1057 (issued June 23, 2009); W.G., Docket No. 08-2340
(issued June 22, 2009).
9

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

10

M.L., Docket No. 09-956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011) (“the term ‘clear evidence of error’
is intended to represent a difficult standard”).
11

Dean D. Beets, 43 ECAB 1153 (1992).

12

Leona N. Travis, 43 ECAB 227 (1991).

4

weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision for which review is sought. Evidence that does not raise a
substantial question is insufficient to establish clear evidence of error. It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion. A
determination of whether the claimant has established clear evidence of error entails a limited
review of how the evidence submitted with the reconsideration request bears on the evidence
previously of record.13
ANALYSIS
In its October 20, 2014 decision, OWCP properly determined that appellant failed to file
a timely application for review. Appellant seeks review of its December 18, 2009 decision
which rescinded the acceptance of her claim. OWCP rendered its last merit decision in this case
on July 10, 2010, which affirmed a previous denial of the claim. As the September 10, 2014
request for reconsideration was submitted more than one year after the most recent merit
decision, it was untimely filed.
The Board finds that appellant’s untimely request failed to demonstrate clear evidence of
error. In its December 18, 2009 decision, OWCP rescinded acceptance of her claim for an
emotional condition. Thereafter, on September 10, 2014 counsel requested reconsideration. The
Board finds that the arguments submitted by him do not raise a substantial question as to the
correctness of OWCP’s decision and they are insufficient to demonstrate clear evidence of error
on the part of OWCP in rescinding acceptance of her claim on December 18, 2009.
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.14 In his September 10, 2014 letter, counsel argued that OWCP
erroneously rescinded the accepted claim and entitlement to benefits without providing a clear
explanation of its rationale for rescission and referred to the precedent within the matter of
Deborah S. Stein.15 However, his argument does not establish clear evidence of error. Unlike
Stein, where OWCP improperly sought to place the burden of proof on appellant and did not
otherwise show a sufficient basis for a rescission, it explained the basis of its rescission in the
December 18, 2009 decision. OWCP indicated that it prematurely accepted the claim as the
employing establishment was not given an opportunity to comment on appellant’s statements and
also because OWCP had not obtained appellant’s occupational history before accepting the
claim.16 This was particularly important where the employing establishment had initially
controverted the claim. Thus, appellant’s argument that OWCP did not provide a clear
explanation for the rescission is insufficient to establish clear evidence of error.

13

J.S., Docket No. 10-385 (issued September 15, 2010); B.W., Docket No. 10-323 (issued September 2, 2010).

14

Howard Y. Miyashiro, 51 ECAB 253 (1999).

15

56 ECAB 494 (2005).

16

OWCP’s procedures direct it to request evidence needed to properly develop the claim. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.4, 7 (June 2011).

5

Counsel referred to the prior OWCP decisions dated April 5 and July 10, 2010, and
argued that neither decision provided clear evidence that the allegations alleged by appellant
were untrue, or that the information provided by the employing establishment was true. He also
argued that the employing establishment was allowed another opportunity to submit written
comments regarding the review of the written record, but that it submitted no comments and did
not further controvert the claim. Counsel argued that this supported there was no rationale or
supporting facts to rescind the accepted claim. These contentions are insufficient to establish
clear evidence of error. The April 5 and July 20, 2010 decisions pertained to whether appellant
had established an emotional condition claim. OWCP did not purport to adjudicate the prior
rescission in the April 5 and July 20, 2010 decisions. Counsel also has not submitted evidence to
support allegations of improper claim development. These assertions do not show clear evidence
of error.
Furthermore, counsel made contentions regarding appellant’s prior claim, including her
work restrictions, and appellant’s dissatisfaction with OWCP’s development of the prior claim.
These assertions about a prior claim, which is not before the Board, are insufficient to establish
clear evidence of error in the present matter. These contentions about a prior claim do not raise a
substantial question as to the correctness of OWCP’s decision.17
Counsel also argued that appellant’s prior representative did not receive a letter from
OWCP, as a suite number was not on the address and that the letter was returned for an
insufficient address. The Board notes that it is unclear as to what correspondence the
representative refers. The Board notes that OWCP’s December 18, 2009 rescission decision was
sent to appellant and counsel to their respective addresses of record. In the absence of evidence
to the contrary, a letter properly addressed and mailed in the regular course of business is
presumed to have arrived at the mailing address in due course. This is known as the mailbox
rule.18 Although counsel contacted OWCP via telephone on January 8, 2010 and indicated that
he did not receive a copy of the rescission decision, as noted, the decision was sent to the
counsel’s address of record. OWCP also indicated that it resent counsel another copy of the
decision. The Board also notes that the record contains no indication that the December 18, 2009
rescission decision was returned as nondeliverable. Consequently, under the mailbox rule, it is
presumed that appellant and counsel both received the decision. Appellant has not established
clear evidence of error.
Following the July 12, 2010 decision, appellant also submitted an April 6, 2012 report
from Dr. Shade. However, this report does not purport to offer a basis on which the
December 18, 2009 rescission decision was clearly in error.19
The evidence and argument submitted by appellant is insufficient to raise a substantial
question as to the correctness of the last merit decision. Consequently, appellant has not met her
17

If appellant disagrees with the manner in which another claim was adjudicated, she should pursue appeal rights
provided with the other claim.
18

See e.g. Kenneth E. Harris, 54 ECAB 502 (2003).

19

See F.R., Docket No. 09-575 (issued January 4, 2010) (evidence that is not germane to the issue on which the
claim was denied is insufficient to demonstrate clear evidence of error).

6

burden to establish clear evidence of error on the part of OWCP such that it erred in denying
merit review.
On appeal, counsel essentially repeated his arguments presented on reconsideration. He
also argued that appellant was not given sufficient notice to respond to the rescission. However,
appeal rights properly accompanied OWCP’s December 18, 2009 decision. The Board finds that
this assertion does not demonstrate clear evidence of error on the part of OWCP.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits as her request was untimely filed and failed to show clear evidence
of error.
ORDER
IT IS HEREBY ORDERED THAT the October 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

